The Attorney        General of Texas
                                                                     October 12, 1983
       JIM MATTOX
       Attorney General



       Supreme      Court Building                  Honorable Henry Wade                   Opinion NO.JM-75
       P. 0. Box 12546                              Dallas County District Attorney
       Austin,    TX. 70711. 2540                   Government Center                      Re: Effective date of article
       5121475.2501
                                                    Dallas, Texas   75202                  2372p-3, relating to regula-
       Telex    9101674-1367
       Telecopier     5121475.0266
                                                                                           tion of bail bondsmen

                                                    Dear Mr. Wade:            I
       714 Jackson.           Suite 700
       Dallas.   TX.        75202.4506
                                                         The legislature enacted a statute to license and regulate bail
       214/742-6944
                                                    bondsmen which became effective on August 27, 1973. See V.T.C.S. art.
                                                    2372p-3. Effective August 31, 1981, the legislature amended that
       4624       Alberta     Ave.,   Suite   160   statute with a complete m-enactment       designed to more properly
       El Paso, TX.           79905.2793            regulate the bail bond business. Prior to the 1981 amendment, section
       9151533.3464                                 9(b)(3) of that statute provided that a bondsman's license may be
                                                    suspended or revoked by the county bail bond board for "conviction
-   ,nOl         Texas,    Suite 700                under the laws of this or any other state or of the federal government
            ousto”,     TX. 77002-3111              of a misdemeanor involving moral turpitude or of a felony." The 1981
       7131223-5666                                 amendment changed that section to provide for suspension or revocation
                                                    of a license for "final conviction under the laws of this or any other
                                                    state or of the United States of a misdemeanor involving moral
       606 Sroadwav.             Suite 312
       Lubbock,     TX:        j9401-3479
                                                    turpitude or of a felony committed after the effective date of this
       606/747-5236                                 Act" and changed section 3(c) to provide that persons who committed
                                                    such crimes after "the effective date of this Act" are not eligible
                                                    for a license. See Acts 1981, 67th Leg., ch. 312; Acts 1973, 63rd
       4309 N. Tenth, Suite S
       McAllen,     TX. 76501-1665
                                                    Leg., ch. 550.   -
       5121662-4547
                                                         You have asked whether "the effective date of this Act" in
                                                    sections 3(c) and 9(b)(3) of article 2372~3-3is August 27, 1973, the
           200 Main Plaza. Suite 400                date of the original act, or August 31, 1981, the date of the
           San Antonio.  TX. 76205.2797
                                                    amendatory act. We conclude that this phrase refers to August 27,
           5121225-4191
                                                    1973, and that sections 3(c) and 9(b)(3) presently refer to offenses
                                                    committed after August 27, 1973.
           An Equal       Opportunity/
           Affirmative      Action     Employer          In re-enacting article 2372p-3, the legislature used the words
                                                    "this Act" at least 52 times in 10 different sections of that article.
                                                    For instance. the language in section 3(c) is:

                                                                (c) No person shall be eligible for a license
                                                             under this Act, who after the effective date of
                                                             this Act, commits an offense for which he is
                                                             finally convicted . . . (Emphasis added).




                                                                                  p. 319
Honorable Henry Wade - Page 2   (JM-75)




Section 9(b) states that:

            (b) The board may, on its own motion, and
         shall, on receipt of a sworn complaint providing
         reasonable cause to believe that a violation of
         this Act has occurred or on the request of a
         court, investigate the actions and records
         relating to such complaint against any bondsman it
         has licensed. The board may, after notice and
         hearing, suspend or revoke a license for:

             .   .   .   .

             (3) final conviction under the laws of this or
         any other state or of the United States of a
         misdemeanor involving moral turpitude or of a
         felony committed after the effective date of this
         Act
         -    . . . (Emphasis added).

We conclude that the phrase "this Act" in an amended section of a
statute ordinarily refers to the original act as amended, and not
merely to the amending act. We believe that the legislature, in this
instance, intended the phrase "after the effective date of this Act"
to refer to the effective date of the original statute and not to the
effective date of the amending act.        We believe that if the
legislature intended otherwise, it would have provided for offenses
committed "after the effective date of this amendment."           This
conclusion is in accord with decisions reached in other jurisdictions.
See Henry v. McKay, 3 P.2d 145, 151 (Wash. 1931); State v. Anderson,
232 P. 238 (Kan. 1924); Sutherland, Statutory Construction, 4th ed.,
522.35.

                             SUMMARY

             The provisions relating to offenses committed
          "after the effective date of this Act" in article
          2372p-3, sections 3(c) and 9(b)(3), V.T.C.S.,
          refer to August 27, 1973, the date of the original
          act, instead of August 31, 1981, the date of the
          amendatory act.

                                   dzjf.&



                                       JIM     MATTOX
                                       Attorney General of Texas




                                 p. 320
     .   .


             Honorable Henry Wade - Page 3      (JM-75)




             TOM GREEN
             First Assistant Attorney General

             DAVID R. RICHARDS
             Executive Assistant Attorney General

             Prepared by Nancy Sutton
             Assistant Attorney General

             APPROVED:
             OPINION COMMITTEE

             Rick Gilpin, Chairman
             Jon Bible
             David Brooks
             Colin Carl
             Susan Garrison
             Jim Moellinger
             Nancy Sutton
             Bruce Youngblood




--




                                                p. 321